BARHAM, Justice
(dissenting).
The majority correctly presents the issue which we consider, that is, whether the term “net income” prohibits the Louisiana Legislature from collecting income tax on sums paid as federal income tax. La. Const. Art. 10, § 1, provides:
“Equal and uniform taxes may be levied upon net incomes, and such taxes may be graduated according to the amount of the net income. * * * ”
*277The majority’s determination of this issue effectively permits the legislature, by simple majority, to impose a tax which otherwise would require a two-thirds vote of the legislature. In my opinion, the legislative removal of the federal income tax as a deductible item for determining net income violates the Louisiana Constitution. Net income for the Louisiana taxpayer is that income which is left after, among other deductions, the federal income tax paid by the taxpayer has also been deducted from the gross income.
I respectfully dissent.